FILED
                            NOT FOR PUBLICATION                             DEC 01 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ARMANDO DIONAMPO BAJACAN,                        No. 10-73577

              Petitioner,                        Agency No. A079-367-207

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 19, 2014
                             San Francisco, California

Before: GOULD, WATFORD, and FRIEDLAND, Circuit Judges.

       1. We lack jurisdiction over Armando Bajacan’s petition for review of the

Board of Immigration Appeals’ (BIA) decision denying the I-130 visa petition that

his wife had filed on his behalf. That petition does not challenge a final order of

removal directly. See 8 U.S.C. § 1252(a); Alcala v. Holder, 563 F.3d 1009, 1013

(9th Cir. 2009) (“The carefully crafted congressional scheme governing review of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                            Page 2 of 3
decisions of the BIA limits this court’s jurisdiction to the review of final orders of

removal.”). Nor is the challenge “inextricably linked” to his removal order. See

Morales-Izquierdo v. Dep’t of Homeland Sec., 600 F.3d 1076, 1082–83 (9th Cir.

2010). Were Bajacan to succeed on the merits of his visa petition challenge, his

removal order would still stand. See Singh v. Holder, --- F.3d ---, 2014 WL

5861965, at *1 (9th Cir. Nov. 13, 2014) (noting that, without reopening, petitioner

was still subject to a final order of removal, even though he had received an

immediate relative visa).

      2. The BIA did not abuse its discretion in affirming the Immigration Judge’s

denial of Bajacan’s motion for a sixth continuance. See Cui v. Mukasey, 538 F.3d

1289, 1290 (9th Cir. 2008). Bajacan had already been granted five continuances;

the Department of Homeland Security, which had not opposed the previous

continuances, had objected to the sixth; and Bajacan had not established prima

facie eligibility for adjustment of status. See id. at 1292 (discussing

non-exhaustive factors in evaluating a denial of a motion for a continuance);

Ahmed v. Holder, 569 F.3d 1009, 1013, 1015 (9th Cir. 2009) (considering lack of

government opposition to a continuance, inconvenience to the immigration judge,

and prima facie eligibility for adjustment of status in evaluating whether denying a

continuance was an abuse of discretion). It is true that other factors weighed in
                                                                            Page 3 of 3
Bajacan’s favor—a successful visa appeal would likely have been important to his

removal proceedings, and Bajacan’s conduct in pursuing a continuance to await his

visa petition appeal seemed reasonable. See Ahmed, 569 F.3d at 1012–13. But

these factors are insufficient for us to find a “clear abuse” of discretion. See

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1247 (9th Cir. 2008) (internal

quotation marks omitted). Nor are these factors sufficient to find that the

proceedings were “so fundamentally unfair” that the denial of the continuance

constituted a due process violation. See Colmenar v. INS, 210 F.3d 967, 971 (9th

Cir. 2000) (internal quotation marks omitted).

      3. Bajacan also challenged the denial of his motion to remand to await the

outcome of his visa petition appeal before the BIA. Because that appeal was

denied, his challenge is moot.

      DISMISSED IN PART; DENIED IN PART.